Exhibit 10.164

LOGO [g91002ex10-164_pg001.jpg]

Lisa B. Peters Senior Executive Vice President

December 15, 2008

Via Hand Delivery

Mr. Robert P. Kelly

Aim No. 102-1000

Dear Bob:

Effective February 13, 2006 you and Mellon Financial Corporation entered into a
Letter Agreement which set forth the understanding between you and Mellon with
respect to your compensation and benefits related to your employment. This
Letter Agreement was amended on December 22, 2006 as a part of the Amendment to
Agreements in contemplation of the merger of Mellon Financial Corporation and
The Bank of New York Company, Inc., and on October 24, 2008 as a part of The
Bank of New York Mellon Corporation’s participation in the United States
Department of Treasury’s TARP Capital Purchase Program. Upon further review of
your Letter Agreement, as amended, an additional amendment is necessary prior to
year end to comply with Internal Revenue Code Section 409A (Section 409A).

By way of background, Section 409A requires that all documentation of deferred
compensation arrangements subject to Section 409A must reflect the applicable
requirements of Section 409A by no later than December 31, 2008. Accordingly,
all such documentation must include the appropriate time and method for paying
such deferred compensation.

Failure to comply with Section 409A (including failure to properly document the
arrangement by December 31, 2008) will subject the employee to a 20% additional
tax penalty, as well as underpayment interest on, the deferred compensation
amount. Additionally, such deferred compensation amount will be included in the
employee’s current taxable gross income even if it has not yet been received.

The following new language shall be added to the second paragraph of your Letter
Agreement:

Base salary shall be payable on regularly scheduled payroll dates and in
accordance with Mellon’s standard payroll practices, and any bonus will be
payable in accordance with the terms, including time and form of payment, and
conditions of the underlying bonus program.

Additionally, the penultimate sentence of the fourth paragraph of your Letter
Agreement, which originally read as set forth in italics, shall be and hereby is
deleted in its entirety and shall have no further force and effect:

Prior to payment of any amounts described in this paragraph, you agree to
execute a general release and waiver, substantially in the form attached as
Exhibit B of all claims you may have against Mellon and its directors, officers
and affiliates.

Human Resources

One Mellon Center, 7th Floor, Pittsburgh, PA 15258

T 412 234 8254 lisa.peters@bnymellon.com



--------------------------------------------------------------------------------

Via Hand Delivery

Mr. Robert P. Kelly

Aim No. 102-1000

The following new language shall be added in place of the deleted language. For
sake of convenience, additions are shown in bold type, but deletions are not
shown:

Payment of any amounts described in this paragraph are conditioned upon, within
a 60 day period beginning upon your termination, your execution of a general
release and waiver, substantially in the form attached as Exhibit B of all
claims you may have against Mellon and its directors, officers and affiliates,
and the revocation period set forth in the release having expired. Payment of
any amounts paid pursuant to the Change in Control Agreement shall be payable in
accordance with the terms, including the time and form of payment, and
conditions of such Change in Control Agreement. Vesting and exercisability of
any equity awards shall be governed by the terms and conditions of the
underlying plan and equity award agreement. Payment of any other amounts shall
be payable in a lump sum within 60 days following your separation from service;
provided, however, if you are Specified Employee under Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) upon your separation
from service and Mellon determines that it is necessary or appropriate for any
payments, including benefits listed on Exhibit A or otherwise which cannot be
provided on a nontaxable basis, to be delayed in order to avoid additional tax,
interest and/or penalties under Code Section 409A, then the payments and
benefits would not be made before the date which is the first day following the
six (6) month anniversary of the date of your separation from service.

Additionally, enumerated item 4 of Exhibit A to your Letter Agreement, titled
“Supplemental Retirement Benefit”, shall be amended as provided in attached.

 

Yours sincerely, The Bank of New York Mellon Corporation By:  

LOGO [g91002ex10-164_pg002a.jpg]

Name:   Lisa B. Peters Title:   Senior Executive Vice President Intending to be
legally bound, I agree with and accept the forgoing terms on the date set forth
below.

LOGO [g91002ex10-164_pg002b.jpg]

Robert P. Kelly

12/15/08

Date:  